FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                         July 25, 2014

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
WADLEY DEERE,

              Plaintiff-Appellant,

v.                                                          No. 13-5129
                                                  (D.C. No. 4:12-CV-00365-FHM)
CAROLYN W. COLVIN, Acting                                   (N.D. Okla.)
Commissioner, Social Security
Administration,

              Defendant-Appellee.


                            ORDER AND JUDGMENT*


Before LUCERO and McKAY, Circuit Judges, and BRORBY, Senior Circuit Judge.


      Wadley Deere appeals the district court’s order affirming the Commissioner’s

denial of disability insurance benefits. Mr. Deere contends that an administrative law

judge (ALJ) erred in rejecting the opinion of a medical expert and discrediting his

testimony. We exercise jurisdiction under 42 U.S.C. § 405(g) and 28 U.S.C. § 1291

and affirm.

*
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                            I

      Mr. Deere sought benefits for a closed period dating from April 1, 2003

through December 31, 2003 due to post-traumatic stress disorder, diabetes, low-back

problems, and a cardiac condition. After the district court twice remanded the case

for further administrative proceedings, an ALJ determined at step four of the

five-step sequential evaluation process, see 20 C.F.R. § 404.1520; Wall v. Astrue,

561 F.3d 1048, 1052 (10th Cir. 2009) (explaining the five-step process), that

Mr. Deere was not disabled because he retained the residual functional capacity

(RFC) to perform his past work as a case manager. Alternatively, the ALJ concluded

at step five that Mr. Deere could perform other sedentary and light work as an

admissions clerk, information clerk, or motel clerk. Mr. Deere did not seek review

with the Appeals Council but instead initiated this action in the district court.

      Proceeding before a magistrate judge, see 28 U.S.C. § 636(c), Mr. Deere raised

two issues, both of which he advances in this court.1 Mr. Deere first argued that the

ALJ improperly rejected the opinion of Dr. Subramanian Krishnamurthi, a medical

expert who testified at Mr. Deere’s prior administrative hearings held in 2007 and

2010. At the 2007 hearing, Dr. Krishnamurthi stated that Mr. Deere could stand or

walk for two hours in an eight-hour work day, but in 2010 he testified that Mr. Deere

could stand or walk for four hours in an eight-hour work day. The ALJ gave the


1
       Mr. Deere also raised a third issue challenging the ALJ’s RFC assessment, but
he has abandoned that argument on appeal.


                                          -2-
2010 opinion some weight, but he gave the more restrictive 2007 opinion little

weight because it “focused on a time period well after [December 31, 2003].” Aplt.

App., Vol. IX at 2143. Mr. Deere asserted that Dr. Krishnamurthi clearly considered

his abilities during the relevant time period, but the magistrate judge rejected that

argument.

      The magistrate judge explained that Dr. Krishnamurthi’s testimony from 2007

was “a somewhat rambling summary of [Mr. Deere’s] medical history, including

records from 2003, 2004, 2006, and 2007.” Id., Vol. I at 51. Moreover, the

magistrate judge observed that while Dr. Krishnamurthi stated he was “going to give

a RFC during, before 2003,” id., Vol. III at 530, he also provided the following

confusing testimony:

      Dr.: [Mr. Deere] will be able to sit six hours out of an eight-hour day;
      he would be able to stand and sit together a maximum of –

      ALJ: Stand and walk you mean?

      Dr.: Huh?

      ALJ: Stand and walk?

      Dr.: Walk, yeah, actually, two hours would be – and he could be – but,
      but then he can, there’s no problem with the kind of lift or the grasping
      and, yeah, I’m going to put positional, postural limitations for
      occasional and the bending, stooping, crawling and the reaching would
      be frequent and doing that could cause him – cause a little fatigue and
      which is he had he was telling us. And also he had high blood pressure,
      so I think – and the, also it is possible that it is reasonable to say that he
      might need during an eight-hour period, the regular period one or two
      breaks due to the tiredness, sit down to 15 minutes, it might cause
      fatigue and low blood sugar can cause that. It’s possible.


                                           -3-
Id. at 530-31. Given this testimony, the magistrate judge determined that the ALJ’s

evaluation of the 2007 opinion was supported by substantial evidence.

      The magistrate judge also concluded that substantial evidence supported the

ALJ’s decision to give some weight to Dr. Krishnamurthi’s 2010 opinion.

Dr. Krishnamurthi attempted to explain the discrepancy between his opinions by

noting that Mr. Deere had an arterial stent placed in August of 2003.2 See id.,

Vol. VIII at 2092. Thereafter, as the ALJ recognized, a cardiologist reported that

Mr. Deere was free of chest pain, without shortness of breath, and had returned to

usual activities without restrictions. Id., Vol. IX at 2129; id., Vol. VII at 1745.

Although Dr. Krishnamurthi reverted to his previous opinion that Mr. Deere could

stand and walk for two hours based on an x-ray showing degenerative disc disease,

the ALJ refused to credit that opinion, stating, “[a]fter a considered analysis of

[Mr. Deere’s] medical records, the undersigned finds no reason to limit [Mr. Deere]

to standing or walking less than as supplied in the above-RFC. This finding is based

upon [Mr. Deere’s] level of physical activities . . . .” Id., Vol. IX at 2143. Given this

rationale, the magistrate judge concluded there was no error in the ALJ’s decision

according some weight to Dr. Krishnamurthi’s 2010 opinion but little weight to his

2007 opinion. See Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (“We may


2
       That Mr. Deere had a stent placed in 2003 does not explain the discrepancy
between Dr. Krishnamurthi’s opinions. The doctor recognized at the 2007 hearing
that Mr. Deere underwent stenting. See Aplt. App., Vol. III at 529. This lends
further support for the ALJ’s assessment of Dr. Krishnamurthi’s opinions.


                                          -4-
not displace the agency’s choice between two fairly conflicting views, even though

the court would justifiably have made a different choice had the matter been before it

de novo.” (brackets and internal quotation marks omitted)).

      As for Mr. Deere’s second issue—that the ALJ wrongly discredited his

testimony—the magistrate judge rejected that argument as well. Mr. Deere testified

that he had significant difficulty with standing and walking, yet he also described his

activities, which included bow-hunting for deer, rabbit, and squirrel, serving as a

deacon at his church, assisting disabled veterans, and playing golf. The ALJ found

that Mr. Deere was not credible in part due to his participation in these activities,

which the ALJ described as “elucidating.” Aplt. App., Vol. IX at 2136. Mr. Deere

argued that the ALJ incorrectly assumed these were necessarily strenuous activities,

but the magistrate judge ruled that even if the ALJ was wrong about the effort

required to participate in these activities, the ALJ discussed other factors relevant to

the credibility analysis, including Mr. Deere’s failure to seek ongoing treatment for

his low-back problems, his inconsistent testimony at each administrative hearing, and

inconsistencies between his testimony and the objective medical evidence.

See Poppa v. Astrue, 569 F.3d 1167, 1171 (10th Cir. 2009) (holding that ALJ

completed proper credibility analysis by citing relevant credibility factors and

identifying evidence relating to those factors to support his credibility assessment).

The magistrate judge therefore concluded that the ALJ properly evaluated

Mr. Deere’s credibility.


                                          -5-
                                           II

      “We review the Commissioner’s decision to determine whether the factual

findings are supported by substantial evidence and whether the correct legal

standards were applied.” Mays v. Colvin, 739 F.3d 569, 571 (10th Cir. 2014)

(internal quotation marks omitted). “We consider whether the ALJ followed the

specific rules of law that must be followed in weighing particular types of evidence

in disability cases, but we will not reweigh the evidence or substitute our judgment

for the Commissioner’s.” Lax, 489 F.3d at 1084 (internal quotation marks omitted).

      On appeal, Mr. Deere reiterates the same contentions—at times verbatim—as

those rejected by the magistrate judge. He insists the ALJ improperly rejected

Dr. Krishnamurthi’s opinion and wrongly discredited his testimony. But the

magistrate judge correctly analyzed these arguments under the same standard that

governs our review, and we see no reason to recreate that analysis here. Thus, having

reviewed the parties’ briefs, the relevant legal authorities, and the administrative

record, we affirm the Commissioner’s decision for substantially the same reasons

stated in the magistrate judge’s order dated August 16, 2013.


                                                Entered for the Court


                                                Wade Brorby
                                                Senior Circuit Judge




                                          -6-